ATTORNEY GRIEVANCE COMMISSION                                                                *      IN THE
OF MARYLAND
                                                                                             *      COURT OF APPEALS

v.                                                                                           *      OF MARYLAND

                                                                                             *      Misc. Docket AG No. 8

BRUCE NICHOLAS DESIMONE                                                                      *      September Term, 2020

                                                                                   ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Bruce Nicholas Desimone, to indefinitely suspend the

Respondent from the practice of law with the right to petition for reinstatement in ninety

days, it is this 7th day of April, 2021


                   ORDERED, by the Court of Appeals of Maryland, that, effective May 10, 2021, the

Respondent, Bruce Nicholas Desimone, be, and hereby is, indefinitely suspended from the

practice of law in the State of Maryland with the right to petition for reinstatement in ninety

days, for violations of Rules 19-301.1, 19-301.3, 19-301.4, 19-305.3, 19-308.1(a) and (b) and

19-308.4(a), (c) and (d) of the Maryland Attorneys’ Rules of Professional Conduct; and it is

further


                   ORDERED, that, on May 10, 2021, the Clerk of this Court shall remove the name of

Bruce Nicholas Desimone from the register of attorneys in this Court, and certify that fact

to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                       /s/ Mary Ellen Barbera
                       2021-04-07 16:00-04:00                                               Chief Judge


Suzanne C. Johnson, Clerk